Appeal by the defendant from a judgment of the County Court, Nassau County (Berkowitz, J.), rendered June 4, 2004, convicting her of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.05 [5]).
The defendant’s contention that she was denied the effective assistance of counsel is without merit (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137 [1981]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit (see People v Albert, 85 NY2d 851 [1995]; People v Daddona, 81 NY2d 990, 992 [1993]; People v Ray, 65 NY2d 282, 286 [1985]; People v Lewis, 273 AD2d 254 [2000]). Adams, J.E, Santucci, Goldstein and Fisher, JJ., concur.